          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
LOVERBOY INC.,                            )
                                          )
                        Plaintiff,        )
                                          )
      v.                                  )             Case No. 21-10758
                                          )
NIGHT SHIFT DISTRIBUTING, LLC,            )
                                          )
and                                       )
                                          )
ROBERT BURNS.                             )
                                          )
                        Defendants.       )
__________________________________________)

                                         COMPLAINT

        Loverboy Inc. (“Loverboy”), by and through counsel, brings this action against

Defendants Night Shift Distributing, LLC (“Night Shift”), and its co-founder and President

Robert Burns (“Burns”), seeking monetary damages, among other relief, for various acts of fraud

by Night Shift and Burns, and in the alternative, for breach of contract against Night Shift. In

support of its action, Loverboy alleges as follows:

        1.     This is an action by Loverboy, a start-up supplier of alcoholic beverages for the

growing sparkling beverage market, against Night Shift, an alcoholic beverages distribution

company, and Burns its co-founder and President, arising out of their efforts to induce Loverboy

and other small businesses, like Loverboy, into false, unfair, deceptive and exploitative

distribution agreements.

        2.     Night Shift and its principals, including Burns, carried out this scheme by

marketing themselves as friendly to manufacturers and other suppliers, like Loverboy. Night



27092836v.1
          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 2 of 15




Shift promised to waive a specific provision of the Massachusetts Liquor Control Act offering

Night Shift protections under Massachusetts’ alcohol franchise law, and to more generally waive

its rights, as they might exist, under Massachusetts’ alcohol franchise laws governing alcoholic

beverages distribution. But all the while, Night Shift and Burns intended instead to zealously

enforce those laws to the detriment of Loverboy and other manufacturers and suppliers, like

Loverboy.

        3.     Night Shift’s and Burns’ false, misleading, unfair, and deceptive practices in

promising to waive the Massachusetts alcohol franchise law to induce Loverboy into a

contractual relationship and then seeking to enforce those laws constitutes a fraudulent bait and

switch entitling Loverboy to damages, treble damages, and its attorneys’ fees.

                                          The Parties

        4.     Plaintiff Loverboy Inc., is a Delaware corporation with its principal place of

business in New York City.

        5.     Night Shift Distributing, LLC, is a limited liability company organized under the

laws of the Commonwealth of Massachusetts and with a principal place of business in Chelsea,

Massachusetts.

        6.     Robert Burns is a co-founder and the President of Night Shift. Burns is a natural

person domiciled in the Commonwealth of Massachusetts.

                                    Jurisdiction and Venue

        7.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as the

amount in controversy exceeds $75,000 and complete diversity exists between plaintiff and

defendants.




                                                2
27092836v.1
          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 3 of 15




        8.      The Court has personal jurisdiction over Defendant Night Shift on the basis that

Night Shift is organized under the laws of the Commonwealth of Massachusetts and regularly

transacts business in the Commonwealth of Massachusetts

        9.      The Court has personal jurisdiction over Defendant Burns on the basis that Burns

is domiciled in the Commonwealth of Massachusetts and engaged in the acts set forth herein in

the Commonwealth of Massachusetts.

        10.     Venue is appropriate according to 28 U.S.C. § 1391, as the defendants reside in

this district and a substantial part of the events giving rise to the claims occurred in this district.

                                    The Distribution Agreement

        11.     Loverboy produces a line of alcoholic beverages that are carbonated drinks,

including Loverboy Spritz cocktails and Loverboy Sparkling Hard Tea drinks.

        12.     Loverboy’s Chief Executive Officer and Founder is Kyle Cooke (“Cooke”).

        13.     Loverboy’s Chief Operating Officer is Nicholas Califano (“Califano”).

        14.     On August 1, 2019, Night Shift transmitted its proposed Distribution Agreement

to Loverboy. See e-mail, with attachment, dated August 1, 2019, a copy of which is attached

hereto as Exhibit 1(a)-(b).

        15.     On or about October 8, 2019 (the “Effective Date”), Loverboy and Night Shift

entered into a Distribution Agreement (the “Agreement”) for Night Shift to distribute Loverboy’s

products in the Commonwealth of Massachusetts. A true and correct copy of the Agreement is

attached hereto as Exhibit 2.

        16.     The Agreement was drafted by Night Shift.

        17.     The Massachusetts Liquor Control Act (“LCA”), Massachusetts General Laws

chapter 138, governs the lawful activities of Loverboy and Night Shift relative to the sale and



                                                   3
27092836v.1
          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 4 of 15




other activities in Massachusetts with alcoholic beverages. The LCA contains a provision that

offers specified protections to Massachusetts licensed wholesalers/distributors of alcoholic

beverages. Mass. Gen. Laws chapter 138, §25E. In the beverage alcohol industry, this Section

25E is commonly referred to as the Massachusetts alcohol franchise law.

        18.    The Massachusetts Supreme Judicial Court has described the impact of Section

25E as follows:

        G.L. c. 138, § 25E … makes it an unfair trade practice for a manufacturer (or
        other supplier), absent good cause, to refuse to sell a brand of alcohol to a
        wholesaler if the manufacturer has made regular sales of such brand to the
        wholesaler during the preceding six-month period.4
        …
        FN 4.     General Laws c. 138, § 25E, provides as follows: “It shall be an unfair
        trade practice and therefor[e] unlawful for any manufacturer, winegrower, farmer-
        brewer, importer or wholesaler of any alcoholic beverages, to refuse to sell,
        except for good cause shown, any item having a brand name to any licensed
        wholesaler to whom such manufacturer, winegrower, farmer-brewer, importer or
        wholesaler has made regular sales of such brand item during a period of six
        months preceding any refusal to sell. Good cause as used herein shall be limited
        to the following conduct: (a) disparagement of the product so as to impair the
        reputation of the brand owner or the brand name of any product, (b) unfair
        preferment in sales effort for brand items of a competitor, (c) failure to exercise
        best efforts in promoting the sale of any brand item, (d) engaging in improper or
        proscribed trade practices, or (e) failure to comply with the terms of sale agreed
        upon between supplier and wholesaler.”

Heublein, Inc. v. Capital Distribution Company, Inc., 434 Mass, 698, 699-700 (2001).

        19.    The Massachusetts Appeals Court years ago acknowledged that Section 25 has

been described as “protectionist” legislation, enacted, in part, “to redress economic imbalances in

the relationship[s between] wholesalers and their suppliers." Pastene Wine & Spirits Co. v.

Alcoholic Bevs. Control Commn., 401 Mass. 612, 618-619 (1988) (internal citations omitted);

Heineken U.S.A. v. Alcoholic Bevs. Control Comm'n, 62 Mass. App. Ct. 567, 572 (2004); see

Seagram Distil. Co. v. Alcoholic Bevs. Control Commn., 401 Mass. 713, 716-717 (1988).

Obligations imposed by c. 138, s. 25E, are particular to a supplier. See Charles E. Gilman &

                                                4
27092836v.1
           Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 5 of 15




Sons, Inc. v. Alcoholic Bevs. Control Commn., 61 Mass. App. Ct. 916, 917-918 (2004); Brown-

Forman Corporation v. Alcoholic Beverages Control Commission, 65 Mass. App. Ct. 498, 499

(2006).

          20.    Section 2.2 of the Agreement titled “Termination by Either Party” was a critical

and material term to Loverboy and to Cooke.

          21.    Section 2.2 of the Agreement states in full:

          Notwithstanding Section 25E of Chapter 138 of the Massachusetts General Laws
          (“Section 25E”), this Agreement may be terminated by either party at any time,
          without cause, upon 14 days’ written notice if prior to the date 180 days after the
          Effective Date, and upon at least 30 days’ written notice thereafter.

          22.    Similarly, Section 2.5 of the Agreement titled “Effect of Termination” was also a

critical and material term to Loverboy and Cooke:

          Upon a termination by the Company in accordance with this Section 2, the
          Company may refuse to sell any Products to the Distributor, notwithstanding
          Section 25E. The Distributor waives any notice of discontinuance of sale
          requirement provided by Section 25E to the extent permitted by law. If upon a
          termination by the Company in accordance with this Section 2, the Company
          chooses to file a notice of discontinuance of sale with the Massachusetts
          Alcoholic Beverages Control Commission (the “ABCC”) pursuant to Section
          25E, the Distributor agrees to not appeal to the ABCC for a hearing on such
          notice. If the Distributor breaches the previous sentence and the ABCC enforces a
          continuing distribution relationship notwithstanding the terms of this Agreement,
          then the Distributor shall no longer be the sole and exclusive distributor for the
          Products in the Territory and any resulting distribution relationship shall be non-
          exclusive in the Territory unless otherwise agreed upon by the Company and the
          Distributor.

          23.    These termination provisions represented material terms to Loverboy, because

Section 25E imposes significant restrictions on the ability of an alcoholic beverage manufacturer

and other suppliers, like Loverboy, to terminate its relationship with a distributor.




                                                  5
27092836v.1
            Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 6 of 15




        24.     Indeed, these contractual termination provisions were the most important factor in

Loverboy’s decision to enter into the Agreement with Night Shift. Absent these provisions,

Loverboy would not have entered into the Agreement with Night Shift.

        25.     The contractual termination provisions in Section 2.2 and Section 2.5 of the

Agreement were included in each version of the Agreement drafted and presented to Loverboy

by Night Shift, including the initial version of the Agreement proposed by Night Shift on August

1, 2019. (Ex. 1(b); Ex. 2).

                              Night Shift’s Inducement of Loverboy

        26.     Burns initiated an unsolicited first contact to Cooke by direct message on July 31,

2019, soliciting Loverboy’s distribution business. See Exhibit 3.

        27.     During a telephone discussion the following day, Burns, Cooke, and Califano

discussed Night Shift’s proposal to distribute Loverboy’s products in Massachusetts. During this

call, Burns expressly stated that Night Shift would waive the application of Section 25E in its

agreement to distribute Loverboy’s products.

        28.     This promised waiver of Section 25E was a central point of Burns’ solicitation of

Loverboy. Indeed, Burns told Cooke and Califano, “If you guys [Loverboy] outgrow us and you

need to leave, no questions asked, just give us 30 days’ notice and we’ll chalk that up as a

success.”     During this same telephone conversation, Burns told Cooke and Califano that

Loverboy has “nothing to lose” by entering into a distribution agreement with Night Shift, since

Loverboy would remain free to terminate Night Shift at any time, for any reason, without

liability or compensation.

        29.     Burns, Cooke, and Califano had additional telephone discussions on August 21,

2019, and between September 23, 2019, and September 29, 2019. During these conversations,



                                                 6
27092836v.1
          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 7 of 15




Burns reaffirmed Night Shift’s agreement to waive Section 25E and its willingness to allow

Loverboy to terminate the Agreement at any time, for any reason, without liability or

compensation.

        30.     The promises made by Burns and Night Shift were consistent with Cooke’s and

Califano’s understanding of Burns’ lobbying efforts on behalf of suppliers and with Burns’

public statements about 25E and supplier-distributor relationships in Massachusetts.

        31.     Loverboy made the decision to enter into the Agreement as the result of several

direct conversations with Burns.

        32.     Indeed, Night Shift markets itself to new and developing manufacturers and other

suppliers by promising not to enforce certain of the Massachusetts alcoholic beverages

distribution laws governing the relationships between manufacturers and other suppliers and

distributors, including Section 25E.

        33.     For example, in a March 14, 2017 article on Bizjournals.com, it was reported that

Night Shift does not lock manufacturers and other suppliers into long-term contracts and allows

them to terminate simply by providing the agreed upon notice. The report also quoted Burns

referencing the growth of Night Shifts’ business because of its “denouncing” the so-called

Massachusetts alcohol franchise laws, specifically section 25E, and explaining the company’s

philosophy: Night Shift targets small, start-up and up-and-coming manufacturers and other

suppliers for distribution agreements by offering freely terminable agreements (“I would

definitely say NSB publicly denouncing the 25E franchise law has brought in these smaller

brewers.”). A true and correct copy of this article is attached as Exhibit 4.

        34.     In the article, Burns went on to single out Section 25E specifically, and

acknowledged the commercial impact of its waiver: “I would definitely say that [Night Shift]



                                                 7
27092836v.1
            Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 8 of 15




publicly denouncing the 25E franchise law has brought in these smaller brewers that wouldn’t

otherwise be comfortable selling beer in the state.” (Ex. 4).

        35.     Additionally, at a conference panel titled “Distribution Disruptors” in June 2017,

Burns repeated this corporate mantra about not enforcing Massachusetts’ so-called alcohol

franchise laws in its relationships with suppliers, like Loverboy. A video of this panel discussion

is available to the general public via YouTube.1

        36.     Among other things, Burns stated at the “Distribution Disruptors” conference that

“if we [as a distributor] are not succeeding … or we change our vision or the brewery changes

their vision, lets part ways amicably and move on,” as opposed to requiring that suppliers

comply with burdensome franchise laws like Section 25E. See Fn. 1, at 8:25 – 10:03.

        37.     Also as the “Distribution Disruptors” conference, Burns explained that a supplier

should be able to terminate its distributor by providing notice and nothing more, stating that such

a termination is “no different than if Whole Foods wants to stop buying Night Shift beer

tomorrow.” See Fn. 1, at 43:25 – 43:50.

        38.     Likewise, on its website Night Shift markets itself to manufacturers and other

suppliers with the promise that there are “[n]o lifetime contracts” and “archaic franchise laws

will be ignored.” A true and correct screenshot of the Night Shift website is attached as

Exhibit 5.

        39.     It was in this context that Burns told Cooke and Califano that any distribution

agreement between Loverboy and Night Shift would include language waiving any and all of

Night Shift’s rights under Section 25E.




        1
                Panel, Distribution Disruptors (https://www.youtube.com/watch?v=NWvPsJ-2qzw).


                                                   8
27092836v.1
          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 9 of 15




        40.    Loverboy would not have entered into the Agreement with Night Shift, but for

Burns’ and Night Shift’s promises to waive in the Agreement the protections that might exist

under Section 25E, and not to enforce against Loverboy Section 25E.

        41.    On December 1, 2020, Loverboy terminated the Agreement with Night Shift in

accordance with Section 2.2 of the Agreement.

     Night Shift Breached the Agreement by Failing To Provide Agreed Upon Services

        42.    During the term of the Agreement and prior to January 1, 2021, the effective date

of Loverboy’s termination, Night Shift failed to satisfy its obligations according to the

Agreement in several ways.

        43.    Night Shift failed to use commercially reasonable efforts to provide Loverboy

products to customers in its territory in accordance with Section 3.1 of the Agreement.

        44.    Night Shift failed to use commercially reasonable efforts to execute Loverboy’s

marketing programs in accordance with Section 3.2 of the Agreement.

        45.    Night Shift failed to use commercially reasonable efforts to maintain a business

organization and equipment reasonably sufficient to market and distribute Loverboy’s products

in its territory in accordance with Section 3.2 of the Agreement.

        46.    Night Shift’s failures included its strategy to deliver large volumes of Loverboy

products to a small number of retail accounts.

        47.    Many retailers who wanted to sell Loverboy products were unable to meet the

unreasonably high minimum order requirements implemented by Night Shift.

        48.    Many retailers who placed orders with Night Shift for Loverboy products were

required to wait an unreasonable amount of time to receive deliveries; and when Night Shift

eventually delivered Loverboy products to these retailers, it delivered unreasonably large orders.



                                                 9
27092836v.1
         Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 10 of 15




        49.    Night Shift failed to provide reasonable and customary service to retailers selling

Loverboy products.

        50.    Loverboy raised its concerns to Night Shift on many occasions. On one such

occasion, Night Shift’s Brand Manager refused to reconsider Night Shift’s distribution strategy

for Loverboy products and explained Night Shift’s position that it is not responsible for anything

other than delivering product.

              Night Shift Continued to Breach the Agreement After Termination

        51.    On or about December 1, 2020, Loverboy transmitted a termination notice to

Night Shift exercising its rights under Section 2.2 of the Agreement to terminate it upon 30 days

written notice (the “Termination Letter”). A true and correct copy of the Termination Letter is

attached as Exhibit 6.

        52.    Pursuant to the Termination Letter, Loverboy’s termination of the Agreement

became effective on January 1, 2021.

        53.    Despite Loverboy’s exercise of its express contractual right to terminate the

Agreement and Night Shift’s express contractual commitment in the Agreement to waive Night

Shift’s protections under Section 25E and promise not to enforce Section 25E against Loverboy,

Night Shift has taken actions directly contrary to the terms of both the Agreement and its

representations to Loverboy that induced it to enter into the Agreement.

        54.    Specifically, Night Shift initiated proceedings before the Alcoholic Beverages

Control Commission (the “ABCC”), with three (3) filings, improperly seeking statutory

remedies, including those pursuant to Section 25E that Night Shift expressly waived in the

Agreement (the “ABCC Actions”).




                                               10
27092836v.1
         Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 11 of 15




        55.     By filing the ABCC Actions, Night Shift violated the Agreement and violated its

representations and promises to Loverboy that it would waive any rights under Section 25E.

        56.      By filing the ABCC Actions, Night Shift violated the Agreement and violated its

representations and promises to Loverboy that it would not enforce any rights under Section 25E.

        57.     By filing the ABCC Actions, Night Shift has created uncertainty across the

Massachusetts market and blocked and/or delayed Loverboy from entering into new distribution

relationships with distributors for the distribution of Loverboy’s products across Massachusetts,

contradicting what Night Shift promised it would do.

                          COUNT I – FRAUD IN THE INDUCEMENT
                               (Night Shift Distributing, LLC)

        58.     Loverboy repeats and incorporates by reference paragraphs 1 through 57, as if

fully set forth herein.

        59.     Night Shift through its statements directly to Loverboy and Loverboy’s principals

and control group and in Night Shift’s various public statements and marketing materials,

including wire communications like its website, made false statements of material facts

concerning its intent not just to waive Section 25E’s protections but also not to enforce key

provisions of Massachusetts’ laws governing alcohol manufacturers and other suppliers and

distributors, including Section 25E.

        60.     Night Shift knew or should have known that these statements were false when it

made them and that it intended not to waive and instead to enforce zealously the Massachusetts

alcohol franchise law, including Section 25E, if Loverboy dared to terminate the Agreement.

        61.     Night Shift through its marketing efforts, including in public statements to the

press and on its website, and its direct communications with Loverboy, made these false




                                               11
27092836v.1
         Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 12 of 15




statements with the express purpose of inducing manufacturers and other suppliers, including

Loverboy to act thereon.

        62.     Loverboy reasonably relied on Night Shift’s false statements both in the press and

directly to it when making the decision to enter into the Agreement with Night Shift.

        63.     Loverboy did in fact enter into the Agreement as a result of Night Shift’s false

statements and has been damaged as a result.

        64.     Since terminating the Agreement with Night Shift, and due to Night Shift’s

improper actions, Loverboy has been hampered in making arrangements with new distributors to

distribute and sell Loverboy’s products across Massachusetts.

        65.     As a direct and proximate result of Night Shift’s wrongful conduct, Loverboy has

been damaged in an amount to be determined at trial, but that is greater than $75,000, and is

entitled to an order declaring the Agreement void ab initio as a result of Night Shift’s fraudulent

inducement.

                                      COUNT II – FRAUD
                                        (Robert Burns)

        66.     Loverboy repeats and incorporates by reference paragraphs 1 through 65, as if

fully set forth herein.

        67.     Burns, through his statements directly to Cooke and Califano and in his various

public statements, made false statements of material facts concerning Night Shift’s intent to

waive Section 25E and not enforce key provisions of Massachusetts’ alcohol franchise laws

governing alcohol manufacturers and other suppliers and distributors, including Section 25E.

        68.     Burns knew that these statements were false when he made them and that both he

and Night Shift intended not to waive and instead to enforce zealously these Massachusetts

alcohol franchise laws, including Section 25E if Loverboy dared to terminate the Agreement.


                                                12
27092836v.1
          Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 13 of 15




         69.     Burns, through his statements to Cooke and Califano and through his public

statements, made these false statements with the express purpose of inducing manufacturers and

other suppliers, including Loverboy to act thereon.

         70.     Burns, therefore, personally participated in these tortious acts of making false

statements of material facts to Cooke and Califano with the purpose of inducing Loverboy to rely

on them.

         71.     Loverboy justifiably relied on the false statements made by Burns in the press and

directly to Cooke and Califano when making the decision to enter into the Agreement with Night

Shift.

         72.     Because of these false statements made by Burns, Loverboy did in fact enter into

the Agreement and has been damaged as a result.

         73.     As a direct and proximate result of Burns’ fraud, Loverboy has been damaged in

an amount to be determined at trial that exceeds $75,000.

              COUNT III – BREACH OF CONTRACT (in the alternative to Count I)
                              (Night Shift Distributing, LLC)

         74.     Loverboy repeats and incorporates by reference paragraphs 1 through 57, as if

fully set forth herein.

         75.     The Agreement was a valid and binding contract between Loverboy and Night

Shift.

         76.     Night Shift breached its obligations under the Agreement in multiple ways.

         77.     These breaches include, but are not necessarily limited to, failing to satisfy the

obligations set forth in Sections 3.1, 3.2, and 3.3 of the Agreement.

         78.     These breaches also include, but are not necessarily limited to, failing to comply

with the express waiver provisions in Section 2.2 and Section 2.5 of the Agreement.


                                                 13
27092836v.1
           Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 14 of 15




        79.     Loverboy has been damaged as a result of Night Shift’s breaches of the

Agreement.

        80.     As a direct and proximate result of Night Shift’s breaches of the Agreement,

Loverboy has been damaged in an amount to be determined at trial that exceeds $75,000.

           COUNT VI – Ch. 93A, § 11 Claim for Unfair and Deceptive Trade Practices
                               (Night Shift Distributing, LLC)

        81.     Loverboy repeats and incorporates by reference paragraphs 1 through 73, as if

fully set forth herein.

        82.     Night Shift and Loverboy were both engaged in trade and/or commerce with

alcoholic beverages in interstate commerce.

        83.     Night Shift and Loverboy’s distributor relationship was carried out in the ordinary

course of both parties’ business.

        84.     Night Shift’s knowingly false and fraudulent public statements and marketing

materials to induce manufacturers and other suppliers, like Loverboy, into a distribution

agreement with the intent to mislead Loverboy and other manufacturers and suppliers and breach

those agreements by not waiving Section 25E and instead zealously enforcing Massachusetts’

alcohol franchise laws constitute unfair and/or deceptive practices by Night Shift.

        85.     Night Shift engaged in unfair and deceptive practices primarily and substantially

in the Commonwealth of Massachusetts, where Night Shift’s principal place of business is

located.

        86.     Loverboy has suffered a loss of money and property as a result of Night Shift’s

deceptive and unfair actions.




                                                14
27092836v.1
         Case 1:21-cv-10758-DPW Document 1 Filed 05/07/21 Page 15 of 15




        87.    As a result of Night Shift’s actions in violation of Section 11, Loverboy is entitled

to recover treble damages and an award of its reasonable attorneys’ fees and costs in prosecuting

this action.

        88.    As a direct and proximate result of Night Shift’s unfair trade practices, Loverboy

has been damaged in an amount to be determined at trial, but that is greater than $75,000.

                                    DEMAND FOR RELIEF

        WHEREFORE, Loverboy respectfully requests that the Court enter judgment on all

counts against Night Shift and Burns, as follows:

        A.     Award damages in an amount to be determined at trial;

        B.     Award treble damages, pursuant to M.G.L. Ch. 93A, § 11;

        C.     Declare the Agreement between Night Shift and Loverboy as void ab initio;

        D.     Award pre- and post-judgment interest;

        E.     Award attorneys' fees, pursuant to M.G.L. Ch. 93A, § 11A;

        F.     Award costs; and

        G.     Award all such other and further relief as the Court deems just and appropriate.

                                 DEMAND FOR JURY TRIAL
        Plaintiff Loverboy hereby demands a trial by jury on all claims and issues so triable.

                                              LOVERBOY INC.,
                                              By its Attorneys
                                              WHITE AND WILLIAMS LLP

                                              /s/ Timothy J. Keough
                                              TIMOTHY J. KEOUGH (BBO #691562)
                                              101 Arch Street, Suite 1930
                                              Boston, MA 02110
Dated: May 7, 2021                            617-748-5200
                                              keought@whiteandwilliams.com



                                                15
27092836v.1
